Citation Nr: 0018364	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.  He died in April 1987 and the appellant is his widow.  
This appeal arises from a December 1998 rating decision of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).


FINDINGS OF FACT

1.  The RO, by decision dated in June 1988, denied service 
connection for the cause of the veteran's death; after 
appropriate notification, the appellant did not file a timely 
appeal and that decision became final.

2.  The evidence added to the record since the RO's decision 
of June 1988 is either cumulative in nature or not material 
in that it does not indicate that the veteran's death was 
caused by service-related post-traumatic stress disorder, or 
that the mental state which resulted in his suicide 
originated during service.


CONCLUSION OF LAW

The RO's denial of service connection for the cause of the 
veteran's death in June 1988 is final; new and material 
evidence has not been submitted, and the appellant's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
1310, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.312 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1988, the RO denied service connection for the cause 
of the veteran's death on the basis that the mental 
unsoundness which led to his death by suicide was not the 
result of a service connected disability.  After notification 
of the decision in July 1988, the appellant did not file a 
timely notice of disagreement and the decision became final.  
To reopen the claim, the appellant must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999). 

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self- destruction.  38 U.S.C.A. § 1310 
(West 1991); Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 
C.F.R. § 3.302 (1999).  In the absence of a determination of 
an unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §§ 3.301(a), 3.302(a) (1999).

The claim was previously denied on the basis that the 
evidence did not show that the veteran's death was caused by 
a service-related post-traumatic stress disorder or that the 
mental state which resulted in his suicide in April 1987 
originated during service.  Thus, to be new and material, 
there must be evidence submitted, not previously of record, 
that objectively shows that the veteran's death resulted from 
a service-related post-traumatic stress disorder or that the 
mental state which resulted in his suicide originated during 
service.  38 C.F.R. §§ 3.302, 3.312 (1999).  

At the time of the RO's June 1988 rating decision, the claims 
folder contained in relevant part:  the service medical 
records, which showed no findings of a psychiatric nature; a 
September 1973 VA hospitalization which showed a diagnosis of 
addictive personality; a February 1981 VA examination which 
diagnosed post-traumatic stress disorder; a March 1981 VA 
staff psychiatrist's opinion finding that the criteria for 
post-traumatic stress disorder had not been met; outpatient 
records dated from 1982 to 1985 showing treatment for post-
traumatic stress disorder and substance abuse; an April 1985 
VA examination by a panel of two psychiatrists, both of whom 
concluded that the veteran did not meet the criteria for 
post-traumatic stress disorder; VA outpatient treatment 
records dated from January to April 1987, showing the veteran 
experiencing post-traumatic stress disorder as well as an 
acute depressive reaction to his separation from his wife and 
children; an April 1987 VA hospitalization report 
demonstrating that the veteran took an overdose of Valium 
after being upset for several days over a family matter; and 
a death certificate and autopsy report showing that the 
veteran died in April 1987, at age 37, from acute meprobamate 
poisoning.  The death was determined to be a suicide.

Relevant evidence received since June 1988 in support of the 
veteran's petition to reopen his claim includes: a March 1991 
lay statement from a close friend of the veteran and his 
family, to the effect that the veteran had post-traumatic 
stress disorder, never received the treatment he needed, and 
should not have been released from the hospital so soon after 
the initial suicide attempt in early April 1987; and 
additional outpatient records dated from 1982 to 1986, 
showing treatment for substance abuse and post-traumatic 
stress disorder symptoms.

The medical evidence added to the record since June 1988 is 
essentially cumulative of that which was of record at the 
time of the previous decision; it does not serve to 
demonstrate that the veteran's death was caused by service-
related post-traumatic stress disorder, or that the mental 
state which resulted in his suicide originated during 
service.  The additional medical evidence is, therefore, not 
new and material evidence.  

The appellant has also submitted written statements to the 
effect that the veteran had post-traumatic stress disorder as 
a result of his Vietnam service, and that his post-traumatic 
stress disorder resulted in his taking his own life.  While 
the Board has considered these statements, it must be noted 
that they essentially restate arguments of record at the time 
of the previous decision, and, moreover, they are not 
supported by the medical evidence of record.  Without 
supporting medical evidence, the lay statements are not 
competent to establish medical diagnosis or causation, and 
are therefore not new and material.  Espiritu v. Derwinski, 
2 Vet. App. 494 (1992).  



While the appellant has submitted various items of evidence 
since the June 1988 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record does not demonstrate that the 
veteran's death resulted from service-related post-traumatic 
stress disorder or that the mental state which resulted in 
his suicide in April 1987 originated during service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing the appellant that 
the evidence does not show that the veteran's death resulted 
from service-related post-traumatic stress disorder or that 
the mental state which resulted in his suicide in April 1987 
originated during service. 







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death, that benefit is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

